Citation Nr: 1722497	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  10-10 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for chronic rhinitis with sinusitis, for the period on appeal prior to December 2, 2008.

2.  Entitlement to a compensable evaluation for chronic rhinitis with sinusitis, for the period from December 2, 2008.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 2000 to November 2005.

This appeal is before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction has since been transferred to the RO in Roanoke, Virginia.

This claim was first before the Board in September 2012, at which time the Board remanded with instruction to obtain records and to schedule the Veteran for a VA examination.  In August 2013, the Board again remanded with further instructions to obtain records and schedule another VA examination with additional specific instructions, described in further detail below.  In May 2014, the Board found that the VA examiner failed to comply with the prior remand instructions and remanded again for further compliance.  The Board denied the Veteran's claim in a March 2015 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which vacated the Board's decision in a November 2016 Memorandum Decision.  

Additional evidence has been added to the record since the AOJ's most recent adjudication of the Veteran's claim in a December 2014 supplemental statement of the case.  Initial AOJ review of such evidence was waived by the Veteran's representative in May 2017.  See 38 C.F.R. § 20.1304(c). 


FINDINGS OF FACT

1.  Prior to December 2, 2008, the Veteran's chronic rhinitis with sinusitis was productive of the equivalent of 50 percent obstruction of the nasal passage, but not of polyps, incapacitating episodes of sinusitis, or three non-incapacitating episodes of sinusitis per year.

2.  From December 2, 2008, the Veteran's chronic rhinitis with sinusitis was not productive of polyps, 50 percent obstruction of the nasal passages, incapacitating episodes of sinusitis, or three non-incapacitating episodes of sinusitis per year.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent, but not in excess thereof, for chronic rhinitis with sinusitis, for the period on appeal prior to December 2, 2008, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2016).

2.  The criteria for a compensable evaluation for chronic rhinitis with sinusitis, for the period on appeal from December 2, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated October 2008.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided VA examinations of his chronic rhinitis with sinusitis in November 2008, October 2012, November 2013, and July 2014.  The Board finds that these examinations and their associated reports, taken together, were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran claims a compensable rating for chronic rhinitis with sinusitis.  

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran's chronic rhinitis with sinusitis is rated as allergic or vasomotor rhinitis under 38 C.F.R. § 4.97, Diagnostic Code 6522.  Under this code, a 10 percent rating is warranted for rhinitis without polyps but with greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A maximum 30 percent rating is warranted for rhinitis with polyps.

Ratings are also available for sinusitis on the basis of incapacitating and non-incapacitating episodes under 38 C.F.R. § 4.97, General Rating Formula for Sinusitis.  An incapacitating episode is defined as one requiring bed rest and treatment by a physician.  Sinusitis detected by x-ray only warrants a 0 percent rating.  A 10 percent rating is warranted for sinusitis productive of 1 to 2 incapacitating episodes per year requiring prolonged (4-6 week) antibiotic treatment, or of 3 to 6 non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted for sinusitis productive of 3 or more incapacitating episodes per year requiring prolonged (4-6 week) antibiotic treatment, or of more than 6 non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  A maximum 50 percent rating is warranted for sinusitis following radical surgery with chronic osteomyelitis, or for near-constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

The facts of this appeal were detailed in the March 2015 decision vacated by the Court.  The Board incorporates the factual summary from the March 2015 decision into this decision.  Since that decision, VA treatment records indicate that in April 2016 while being treated for migraine headaches the Veteran reported a recent sinus infection, ear infection, and bronchitis for which she had been prescribed antibiotics.  She was diagnosed with migraine headaches and her reported sinus infection was not addressed further.

Subsequent to the Board's March 2015 decision, the Court issued a November 2016 Memorandum Decision which found a possible Stegall violation.  The Veteran underwent a VA examination in October 2012.  The Board found this examination inadequate, and remanded the claim in August 2013 with specific instructions.  The same examiner performed a second examination in November 2013.  In May 2014, the Board again found this examination inadequate and remanded, repeating its instructions.  The file was returned to the same examiner, who examined the Veteran again in July 2014.  

The Court's November 2016 Memorandum Decision highlights several deficiencies in the July 2014 VA examination report.  The examiner was instructed to opine on the severity of the Veteran's disability prior to December 2008 based on review of relevant records.  The examiner, however, merely repeated the assertion in the November 2013 examination that it was impossible to identify the Veteran's condition prior to his December 2008 surgery based on physical examination of his current condition.  Furthermore, while in the November 2013 VA examination the examiner stated that it was impossible to differentiate between the Veteran's headaches that were a result of a sinus condition and those that were migraine headaches.  In the July 2014, the examiner stated that the Veteran's headaches were migraine headaches without identifying any change in circumstance which now made this opinion possible.

It is acknowledged that the examiner failed to offer an opinion as to the condition of the Veteran prior to the surgery she underwent on December 2, 2008.  While the Court suggests that there was no reason given why it could not be estimated based on treatment records alone, the Board finds it dubious that VA is qualified to direct a medical professional what determinations he or she should be able to make on a medical question based on the medical evidence considered.  In any case, the Board finds that and additional remand would be a futile effort to resolve the deficiencies identified.  The Court has explained that the RO has failed to provide adequate examination despite two remands providing explicit instructions on what was required.  At this point, the Board sees no reason to expect that an additional remand will yield an adequate examination; so a remand directing such development would be futile.  As such, affording all doubt to the Veteran the Board finds that for the period prior to December 2, 2008, the Veteran exhibited the very blockage that the examiner was asked to evaluate.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  The Board therefore finds that the VA examinations, taken together, were adequate to evaluate the Veteran's rhinitis, and the Board is therefore satisfied that the instructions in its remands of September 2012, August 2013, and May 2014 have been complied with to the extent necessary to decide this appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  Furthermore, due to this blockage, the Veteran is entitled to 10 percent evaluation for the period on appeal prior to December 2, 2008.

As to the Veteran's headaches, the Board finds that no useful purpose could be served by seeking a clarification to the VA examiner's conflicting statements about headaches.  The VA examiner was asked to opine whether her headaches are related to sinusitis or are migraine headaches.  The evidence, however, renders that question moot.  To the extent her headaches are migraines they are already contemplated in her 30 percent evaluation for migraine headaches.  To the extent that they are related to sinusitis, they are contemplated in the criteria for sinusitis through non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting.  As the Veteran experiences less than 3 such episodes per year, the headaches she experiences warrant a 0 percent rating for sinusitis.  

Apart from these deficiencies, the Board finds that the July 2014 VA examination was otherwise adequate to decide the issues on appeal.  As instructed, the examiner indicated the current level of the Veteran's nasal obstruction and provided a number of incapacitating and non-incapacitating episodes per year.  The examiner indicated that he read the Veteran's claims file and included a discussion of her medical history in his findings.  As such, apart from the deficiencies described above, the VA examination was adequate and remand for re-examination is not necessary.

Thus, the Board finds that the evidence warrants neither an evaluation in excess of 10 percent for the period prior to December 2, 2008, nor a compensable evaluation for the period thereafter.  As discussed above, the Board finds that the July 2014 examination was inadequate only to the extent that it failed to determine the existence of nasal obstruction for the period prior to December 2, 2008.  Possible bases for higher evaluations, including nasal obstruction for the period from December 2, 2008, or polyps, incapacitating episodes, or non-incapacitating episodes over the entirety of the appeal period, were not found based on adequate VA examinations.  As there was no Stegall violation for these findings, the Board finds that the analysis as articulated in the March 2015 Board decision is still applicable.  For the period subsequent to that decision, the single sinus infection reflected in treatment records does not warrant a compensable evaluation.  For these reasons, the Board finds that an evaluation in excess of 10 percent is not warranted for the period prior to December 2, 2008, and a compensable evaluation is not warranted thereafter.


ORDER

An evaluation of 10 percent, but not in excess thereof, for chronic rhinitis with sinusitis, for the period on appeal prior to December 2, 2008, is granted, subject to the laws and regulations governing the payment of VA benefits.

A compensable evaluation for chronic rhinitis with sinusitis, for the period from December 2, 2008, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


